DETAILED ACTION
	This office action is a 2nd Non-Final Office Action in response to the amendments filed on 28 October 2021 and in view of a new interpretation of the prior art with respect to the claims. The previously indicated allowable subject matter with respect to claims 1-8 is withdrawn, and a new rejection is presented below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 18 October 2021 has been entered. Applicant’s amendments to the Specification and Drawings have overcome each and every objection previously set forth in the Non-Final Office Action mailed 16 July 2021. 
Claim 18 has been cancelled.
Claims 1-17 and 19-20 are currently pending and considered below.

Claim Objections
Claims 10 and 19 are objected to because of the following informalities:  
Claim 10 has been crossed through, indicating it has been deleted, however the claim is noted as “Currently amended” - Claim 10 has been treated as a pending claim, and should not be crossed through
Claim 19 has been crossed through, indicating it has been deleted, however the claim is noted as “Currently amended” - Claim 19 has been treated as a pending claim, and should not be crossed through
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a first coupling mechanism of the hand anchor (claim 1, 9, 17); a second coupling mechanism of the foot anchor (claim 1, 9, 17); a first coupling mechanism for the first end of the resistance band (claim 1, 9); a second coupling mechanism for the second end of the resistance band (claim 1, 9); a length-adjustable apparatus (claim 2, 11); a releasable mechanism (claim 3, 12); a third coupling mechanism of the resistance band (Claim 17); a fourth coupling mechanism of the resistance band (claim 17).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
The first coupling mechanism of the hand anchor has been interpreted to cover the corresponding structure of “a metal D-ring, carabiners, cloth loop, and Velcro loop” as defined in paragraph [0037] of the specification.
The second coupling mechanism of the foot anchor has been interpreted to cover the corresponding structure of “a metal D-ring, carabiners, cloth loop, and Velcro loop” as defined in paragraph [0042] of the specification.
The length-adjustable apparatus of claims 2 and 11 has been interpreted to cover the corresponding structure of “a single piece with an adjustable fastener, such as a buckle, D-ring, or square ring. Or the length adjustable apparatus may comprise two ends, fastened together with an adjustable fastener” as defined in paragraph [0037] and [0041] of the specification.
The releasable mechanism of claims 3 and 12 have been interpreted to cover the corresponding structure of “fasteners 825” with respect to the metacarpal loop and wrist loop as defined in paragraph [0045], or “fasteners 870” with respect to the midfoot loop and the hindfoot loop as defined in paragraph [0046].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 4-5 and 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 4 and 13 each recite the limitation “wherein one or both of the first coupling mechanism and the first coupling mechanism for the first end of the resistance band comprises a D-ring, a carabiner, a cloth loop, a hook-and-loop material, or combinations thereof.” The underlined portions of the limitation for each claim represents new matter, as no first coupling mechanism for the first end of the resistance band was defined in the application as originally filed as comprising the claimed structures. To overcome this rejection, the Office suggests deleting the underlined portions of the limitation for each of claims 4 and 13. Please see 35 U.S.C. 112(b) rejections below with respect to the limitation of the first coupling mechanism for the first end of the resistance band.
Claims 5 and 14 each recite the limitation “wherein one or both of the second coupling mechanism and the second coupling mechanism for the second end of the resistance band comprises a D-ring, a carabiner, a cloth loop, a hook-and-loop material, or combinations thereof.” The underlined portions of the limitation for each claim represents new matter, as no second coupling mechanism for the second end of the resistance band was defined in the application as originally filed as comprising the claimed structures. To overcome this rejection, the Office suggests deleting the underlined portions of the limitation for each of claims 5 and 14. Please see 35 U.S.C. 112(b) rejections below with respect to the limitation of the second coupling mechanism for the second end of the resistance band.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim limitations a first coupling mechanism for the first end of the resistance band (claim 1, 9), a second coupling mechanism for the second end of the resistance band (claim 1, 9), a third coupling mechanism of the resistance band (claim 17), and a fourth coupling mechanism of the resistance band (claim 17) each invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not disclose or define the corresponding structure or materials for performing the claimed function (coupling) with respect to the first and second ends of the at least one resistance band. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. To overcome this rejection, the Office suggests amending the limitations to be --a first coupler-- and --a second coupler-- throughout the claims to remove the 35 U.S.C. 112(f) interpretation, and as a generic coupler for the first end and the second end of the resistance band has been properly illustrated and disclosed in the application as originally filed. Additionally, please see 35 U.S.C. 112(a) rejection above with respect to claims 4-5 and 13-14 for new matter regarding the limitation of the first coupling mechanism for the first end of the resistance band and the second coupling mechanism for the second end of the resistance band.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rasnake (US Patent No. 9162100) and further in view of Washington (US Patent No. 9295869).
Regarding independent claim 9, Rasnake discloses a system, comprising:
a hand anchor (first strap 12 in the form of a wrist strap; see Fig. 10);
a foot anchor (third strap 16; see Fig. 10);
at least one resistance band (elastic member 18);
wherein the hand anchor comprises a wrist loop (see Fig. 10; first strap 12 forms a wrist loop), wherein the hand anchor comprises a first coupling mechanism (engaging portion 17);
wherein the foot anchor comprises a midfoot loop (see Fig. 10; third strap 16 forms a midfoot loop), wherein the midfoot loop comprises an inside surface and an outside surface, wherein a second coupling mechanism (elastic member attachment point 8) protrudes out from the outside surface of the midfoot loop (see Fig. 10);
wherein the at least one resistance band (18) comprises a first end (41) and a second end (43), wherein the first end comprises a first coupling mechanism (plug 24) for the first end of the 
wherein the first coupling mechanism for the first end of the resistance band couples to the first coupling mechanism (see Fig. 2; Col. 8 lines 16-18, “the elastic member 18 is drawn to have a plug 24 that secures the elastic member 18 to the engaging portion 17 of the first strap 12”) and the second coupling mechanism for the second end of the resistance band couples to the second coupling mechanism (see Fig. 2; Col. 10 lines 8-10, “the plug 26 of the stretchable elastic tether 18 is fully contained within the tether engaging portion 8 of the foot strap”).

    PNG
    media_image1.png
    534
    340
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    469
    375
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    435
    315
    media_image3.png
    Greyscale

	Rasnake does not disclose wherein the hand anchor comprises a metacarpal loop, wherein the metacarpal loop and the wrist loop are connected by a palm strap, wherein the palm strap comprises a top surface and a bottom surface, and the first coupling mechanism is coupled to the bottom surface of the palm strap.
	Washington, in the same field of endeavor with regards to hand anchors for connecting to a resistance band, teaches a variety of hand anchors comprising metacarpal loops, wrist loops, and palm straps connecting the respective metacarpal loops to the wrist loops, the palm strap having a top surface and a bottom surface (see various embodiments of hand anchors in the form of gloves of Figs. 1-3 showing a glove 8 with a metacarpal loop in the form of fingers 12, a palm strap in the form of main section 10, and a wrist loop as wrist wrap 14), and teaches coupling mechanisms of the hand anchor in the form of rings (24) coupled to the hand anchor, and further teaches wherein the coupling mechanism can be secured to the bottom surface of the palm strap of the hand anchor (Col. 5 lines 18-22, “Any number of loops/rings in any convenient pattern may be provided on the glove. Additionally, all of the above figures depict loops/rings disposed on the rear central portion of the glove; however, loops/rings may also be disposed on the fingers, the wrists, or the palms of the gloves”).

    PNG
    media_image4.png
    657
    420
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    319
    432
    media_image5.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the hand anchor with wrist loop of Rasnake to further comprise a metacarpal loop and a palm strap, the palm strap connecting the metacarpal loop to the wrist loop to form a glove, and to position the first coupling mechanism on the bottom surface of the palm strap, as is similarly taught by Washington, for the purpose of providing a more secure hand anchor for the user to connect the at least one resistance band to the hand and that will prevent unintentional movement of the hand anchor when secured to the at least one resistance band. As modified, the first coupling mechanism (17) of Rasnake will be positioned on the palm strap/main section (10) of Washington.
Regarding claim 16, Rasnake as modified by Washington does not necessarily teach wherein the at least one resistance band (18) comprises a length of 16 to 18 inches, 24 to 30 inches, or combinations thereof. However, Rasnake teaches wherein the functional length of the at least one resistance band (18) is adjustable via a clip (19, see Fig. 14A; Col. 7 lines 27-29, “adjustment of the functional length of the elastic member 18 is accomplished through the use of a clip 19”). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the functional length of the at least one resistance band to be 16 to 18 inches, 24 to 30 inches, or combinations thereof, by adjusting the clip, to accommodate users of various heights and sizes as needed. Insomuch as Applicant has shown the at least one resistance band comprising a length of 16 to 18 inches, 24 to 30 inches, or combinations thereof, Rasnake as modified teaches the same via the adjustability of the clip.
Regarding independent claim 17, Rasnake discloses a method of manufacturing a resistance-training apparatus, the method comprising:
manufacturing a hand anchor (first strap 12 in the form of a wrist strap; see Fig. 10);
manufacturing a foot anchor (third strap 16; see Fig. 10); and
manufacturing at least one resistance band (elastic member 18);
wherein manufacturing the hand anchor comprises manufacturing a wrist loop (see Fig. 10; first strap 12 forms a wrist loop) and attaching a first coupling mechanism (engaging portion 17) to a bottom surface of the wrist loop;
wherein manufacturing the foot strap comprises attaching a second coupling mechanism (elastic member attachment point 8) to a center outside surface of a midfoot loop (see Fig. 10; third strap 16 forms a midfoot loop and elastic member attachment point 8 is secured to a center outside surface of the third strap 16);


    PNG
    media_image1.png
    534
    340
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    469
    375
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    435
    315
    media_image3.png
    Greyscale

	Rasnake does not disclose wherein manufacturing the hand anchor comprises connecting a metacarpal loop to a first end of a palm strap and connecting a wrist loop to a second end of the palm strap, and attaching the first coupling mechanism to a bottom surface of the palm strap.
“Any number of loops/rings in any convenient pattern may be provided on the glove. Additionally, all of the above figures depict loops/rings disposed on the rear central portion of the glove; however, loops/rings may also be disposed on the fingers, the wrists, or the palms of the gloves”).

    PNG
    media_image4.png
    657
    420
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    319
    432
    media_image5.png
    Greyscale


	Regarding claim 20, Rasnake as modified by Washington further teaches wherein manufacturing the hand anchor further comprises attaching a fastener to at least one of the metacarpal loop and the wrist loop (first surface 13 and second surface 15 comprising hook-and-loop fasteners for allowing a user to selectively and adjustably fasten the first surface 13 to the second surface 15 of the wrist loop 12 of Rasnake; Col. 5 lines 45-62).

Claims 1-8, 10-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rasnake (US Patent No. 9162100), further in view of Washington (US Patent No. 9295869), and further in view of Liao (US Publication No. 20020187885).
Regarding independent claim 1, Rasnake discloses a system, comprising:
a hand anchor (first strap 12 in the form of a wrist strap; see Fig. 10);
a foot anchor (third strap 16; see Fig. 10);
at least one resistance band (elastic member 18);

wherein the hand anchor comprises a first coupling mechanism (engaging portion 17);
wherein the foot anchor comprises a midfoot loop (see Fig. 10; third strap 16 forms a midfoot loop);
wherein the midfoot loop (16) comprises an inside surface and an outside surface;
wherein a second coupling mechanism (elastic member attachment point 8) protrudes out from the outside surface of the midfoot loop (see Fig. 10);
wherein the at least one resistance band (18) comprises a first end (41) and a second end (43), wherein the first end comprises a first coupling mechanism (plug 24) for the first end of the resistance band (see Fig. 2) and the second end comprises a second coupling mechanism (plug 26) for the second end of the resistance band (see Fig. 2);
wherein the first coupling mechanism for the first end of the resistance band couples to the first coupling mechanism (see Fig. 2; Col. 8 lines 16-18, “the elastic member 18 is drawn to have a plug 24 that secures the elastic member 18 to the engaging portion 17 of the first strap 12”) and the second coupling mechanism for the second end of the resistance band couples to the second coupling mechanism (see Fig. 2; Col. 10 lines 8-10, “the plug 26 of the stretchable elastic tether 18 is fully contained within the tether engaging portion 8 of the foot strap”).

    PNG
    media_image1.png
    534
    340
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    469
    375
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    435
    315
    media_image3.png
    Greyscale

	Rasnake does not disclose wherein the hand anchor comprises a metacarpal loop, wherein the metacarpal loop and the wrist loop are connected by a palm strap, wherein the palm strap comprises a top surface and a bottom surface, wherein the metacarpal loop and the wrist loop protrude out from the top surface, and the first coupling mechanism protrudes out from the 
	Washington, in the same field of endeavor with regards to hand anchors for connecting to a resistance band, teaches a variety of hand anchors comprising metacarpal loops, wrist loops, and palm straps connecting the respective metacarpal loops to the wrist loops with the metacarpal loop and the wrist loop protruding from a top surface of the palm strap (see various embodiments of hand anchors in the form of gloves of Figs. 1-3 showing a glove 8 with a metacarpal loop in the form of fingers 12, a palm strap in the form of main section 10, and a wrist loop as wrist wrap 14, where the metacarpal loop/fingers 12 and the wrist loop/wrap 14 protrude from the inside surface of the palm strap to wrap around the back of the user’s hand), and teaches coupling mechanisms in the form of rings (24) coupled to the hand anchor, and further teaches wherein the coupling mechanisms can be secured to a bottom surface of the palm strap of the hand anchor (Col. 5 lines 18-22, “Any number of loops/rings in any convenient pattern may be provided on the glove. Additionally, all of the above figures depict loops/rings disposed on the rear central portion of the glove; however, loops/rings may also be disposed on the fingers, the wrists, or the palms of the gloves”).

    PNG
    media_image4.png
    657
    420
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    319
    432
    media_image5.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the hand anchor with wrist loop of Rasnake to further comprise a metacarpal loop and a palm strap, the palm strap connecting the metacarpal loop to the wrist loop to form a glove, and to position the first coupling mechanism on the bottom surface of the palm strap, as is similarly taught by Washington, for the purpose of providing a more secure hand anchor for the user to connect the at least one resistance band to the hand and that will prevent unintentional movement of the hand anchor when secured to the at least one resistance band. As modified, the first coupling mechanism (17) of Rasnake will be positioned on the palm strap/main section (10) of Washington.
	Rasnake as modified by Washington does not disclose wherein the foot anchor comprises a hindfoot loop coupled to the midfoot loop, wherein the hindfoot loop extends out in a direction perpendicular to the midfoot loop, wherein the second coupling mechanism protrudes out from 
Liao, in the same field of endeavor with regards to foot anchors for securing a resistance band to a foot of a user, teaches a foot anchor (foot strap 23) that comprises a hindfoot loop attached to a midfoot loop (see annotated exploded view of Fig. 1 below), wherein the hindfoot loop extends out in a direction perpendicular to the midfoot loop (see Fig. 1), and wherein the midfoot loop comprises a coupling mechanism (see annotated exploded view of Fig. 1 below) for attaching to an end of a resistance band (elastic rope 21), where the coupling mechanism protrudes out from the outside surface of the midfoot loop at a point between 45 degrees and 135 degrees away from the attachment of the hindfoot loop to the midfoot loop (see location of coupling mechanism at top center location of midfoot loop, as is similarly shown by Applicant; see Figs. 4-6 illustrating coupling mechanism located on top of user’s foot during use).

    PNG
    media_image6.png
    390
    367
    media_image6.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the foot anchor of Rasnake to include a hindfoot loop 
	Regarding claim 2, Rasnake as modified by Washington and Liao further teaches wherein one or more of the following comprise a length-adjustable apparatus: the metacarpal loop, the wrist loop, the hindfoot loop, and the midfoot loop. The wrist loop (12 of Rasnake) comprises a length-adjustable apparatus (first surface 13 and second surface 15 comprising hook-and-loop fasteners for allowing a user to selectively and adjustably fasten the first surface 13 to the second surface 15 of the wrist loop 12 of Rasnake; Col. 5 lines 45-62), the midfoot loop (16 or Rasnake) comprises a length-adjustable apparatus (first surface 13 and second surface 15 comprising hook-and-loop fasteners for allowing a user to selectively and adjustably fasten the first surface 13 to the second surface 15 of the midfoot loop 16 of Rasnake; Col. 5 lines 45-62), and the hindfoot loop (as modified by Liao) comprises a length-adjustable apparatus (hindfoot loop of Liao taught as being hook-and-loop mechanisms 231, thereby allowing a user to selectively and adjustably fasten the hindfoot loop around the heel the foot).
	Regarding claim 3, Rasnake as modified by Washington and Liao further teaches wherein one or more of the following comprises a releasable mechanism: the metacarpal loop, the wrist loop, the hindfoot loop, and the midfoot loop. The wrist loop (12 of Rasnake) comprises a releasable mechanism (first surface 13 and second surface 15 comprising hook-and-
	Regarding claim 4, Rasnake as modified by Washington and Liao further teaches wherein one or both of the first coupling mechanism and the first coupling mechanism for the first end of the resistance band comprises a D-ring, a carabiner, a cloth loop, a hook-and-loop material, or combination thereof. The first coupling mechanism (17 of Rasnake) comprises a cloth loop (Rasnake Col. 6 lines 8-11, “the engaging portion 17 can be composed of a smaller length of the material composing the straps with both ends of the engaging portion 17 permanently attached to the first strap 12” and Col. 5 lines 28-30, “the straps can be composed of leather, rubber, nylon, silk, heavy cloth, flexible urethane, polychloroprene, and the like”).
	Regarding claim 5, Rasnake as modified by Washington and Liao further teaches wherein one or both of the second coupling mechanism and the second coupling mechanism for the second end of the resistance band comprises a D-ring, a carabiner, a cloth loop, a hook-and-loop material, or combination thereof. The second coupling mechanism (8 of Rasnake) comprises a cloth loop (Col. 7 lines 4-7, “the elastic member attachment point 8 constitutes a strip of material similar to, or the same as, the material composing strap 16, which is sewn to form a loop that is attached near the middle of strap 16” and Col. 5 lines 28-30 cited above for claim 4).
	Regarding claim 6, Rasnake as modified by Washington and Liao further teaches wherein the hand anchor comprises a glove (as modified by Washington, see rejection to claim 1 above); wherein the glove comprises a dorsal covering attached to the metacarpal loop, the wrist loop, and the palm strap (see Figs. 1-3 of Washington showing dorsal covering of glove connected to each of the metacarpal loop/fingers 12, the wrist loop/wrap 14, and the palm strap/main section 10); and wherein the glove comprises one of an opening for fingers or fourchettes (see Figs. 1-3 of Washington, metacarpal loop/fingers 12 comprises fourchettes for receiving fingers of a user to place therein).
	Regarding claim 7, Rasnake as modified by Washington and Liao further teaches wherein the foot anchor comprises a sleeve (a shoe as worn by a user for attaching the foot anchor; Rasnake Col. 5 lines 35-37, “The third strap 16 is sized to comfortably fit around a shoed foot when closed and can be termed a foot engaging strap”); wherein the sleeve comprises a dorsum covering (top of shoe) attached to the hindfoot loop (as modified by Liao) and the midfoot loop (the midfoot loop/third strap of Rasnake as modified to include the hindfoot loop of Liao attach to the shoe by being secured or wrapped around the shoe), and wherein the sleeve comprises one of an opening for toes or a covering for toes (toe portion of shoe for covering toes).
	Regarding claim 8, Rasnake as modified by Washington and Liao does not necessarily teach wherein the at least one resistance band (18) comprises a length of 16 to 18 inches, 24 to 30 inches, or combinations thereof. However, Rasnake teaches wherein the functional length of the at least one resistance band (18) is adjustable via a clip (19, see Fig. 14A; Col. 7 lines 27-29, “adjustment of the functional length of the elastic member 18 is accomplished through the use of a clip 19”). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the functional length of the at least one resistance band to be 16 to 18 inches, 24 to 30 inches, or combinations thereof, by adjusting the clip, to accommodate users of various heights and sizes as needed. Insomuch as Applicant has shown the at least one resistance band comprising a length of 16 to 18 inches, 24 to 30 inches, or combinations thereof, Rasnake as modified teaches the same via the adjustability of the clip.
Regarding claim 10, Rasnake as modified by Washington does not teach wherein the foot anchor comprises a hindfoot loop attached to the midfoot loop (16 of Rasnake), wherein the hindfoot loop extends out in a direction perpendicular to the midfoot loop.
Liao, in the same field of endeavor with regards to foot anchors for securing a resistance band to a foot of a user, teaches a foot anchor (foot strap 23) that comprises a hindfoot loop attached to a midfoot loop (see annotated exploded view of Fig. 1 below), wherein the hindfoot loop extends out in a direction perpendicular to the midfoot loop (see Fig. 1).

    PNG
    media_image6.png
    390
    367
    media_image6.png
    Greyscale


	Regarding claim 11, Rasnake as modified by Washington and Liao further teaches wherein one or more of the following comprise a length-adjustable apparatus: the metacarpal loop, the wrist loop, the hindfoot loop, and the midfoot loop. The wrist loop (12 of Rasnake) comprises a length-adjustable apparatus (first surface 13 and second surface 15 comprising hook-and-loop fasteners for allowing a user to selectively and adjustably fasten the first surface 13 to the second surface 15 of the wrist loop 12 of Rasnake; Col. 5 lines 45-62), the midfoot loop (16 or Rasnake) comprises a length-adjustable apparatus (first surface 13 and second surface 15 comprising hook-and-loop fasteners for allowing a user to selectively and adjustably fasten the first surface 13 to the second surface 15 of the midfoot loop 16 of Rasnake; Col. 5 lines 45-62), and the hindfoot loop (as modified by Liao) comprises a length-adjustable apparatus (hindfoot loop of Liao taught as being hook-and-loop mechanisms 231, thereby allowing a user to selectively and adjustably fasten the hindfoot loop around the heel the foot).
	Regarding claim 12, Rasnake as modified by Washington and Liao further teaches wherein one or more of the following comprises a releasable mechanism: the metacarpal loop, the wrist loop, the hindfoot loop, and the midfoot loop. The wrist loop (12 of Rasnake) comprises a releasable mechanism (first surface 13 and second surface 15 comprising hook-and-loop fasteners for allowing a user to selectively fasten the first surface 13 to the second surface 15 of the wrist loop 12 of Rasnake; Col. 5 lines 45-62), the midfoot loop (16 of Rasnake) comprises a releasable mechanism (first surface 13 and second surface 15 comprising hook-and-
	Regarding claim 13, Rasnake as modified by Washington and Liao further teaches wherein one or both of the first coupling mechanism and the first coupling mechanism for the first end of the resistance band comprises a D-ring, a carabiner, a cloth loop, a hook-and-loop material, or combination thereof. The first coupling mechanism (17 of Rasnake) comprises a cloth loop (Rasnake Col. 6 lines 8-11, “the engaging portion 17 can be composed of a smaller length of the material composing the straps with both ends of the engaging portion 17 permanently attached to the first strap 12” and Col. 5 lines 28-30, “the straps can be composed of leather, rubber, nylon, silk, heavy cloth, flexible urethane, polychloroprene, and the like”).
	Regarding claim 14, Rasnake as modified by Washington and Liao further teaches wherein one or both of the second coupling mechanism and the second coupling mechanism for the second end of the resistance band comprises a D-ring, a carabiner, a cloth loop, a hook-and-loop material, or combination thereof. The second coupling mechanism (8 of Rasnake) comprises a cloth loop (Col. 7 lines 4-7, “the elastic member attachment point 8 constitutes a strip of material similar to, or the same as, the material composing strap 16, which is sewn to form a loop that is attached near the middle of strap 16” and Col. 5 lines 28-30 cited above for claim 13).
	Regarding claim 15, Rasnake as modified by Washington and Liao further teaches wherein the foot anchor comprises a sleeve (a shoe as worn by a user for attaching the foot “The third strap 16 is sized to comfortably fit around a shoed foot when closed and can be termed a foot engaging strap”); wherein the sleeve comprises a dorsum covering (top of shoe) attached to the hindfoot loop (as modified by Liao) and the midfoot loop (the midfoot loop/third strap of Rasnake as modified to include the hindfoot loop of Liao attach to the shoe by being secured or wrapped around the shoe), and wherein the sleeve comprises one of an opening for toes or a covering for toes (toe portion of shoe for covering toes).
	Regarding claim 19, Rasnake as modified by Washington does not teach wherein manufacturing the foot anchor further comprises attaching a hindfoot loop to the midfoot loop in a direction perpendicular to the midfoot loop.
Liao, in the same field of endeavor with regards to foot anchors for securing a resistance band to a foot of a user, teaches manufacturing a foot anchor (foot strap 23) that comprises a hindfoot loop attached to a midfoot loop (see annotated exploded view of Fig. 1 below), wherein the hindfoot loop extends out in a direction perpendicular to the midfoot loop (see Fig. 1).

    PNG
    media_image6.png
    390
    367
    media_image6.png
    Greyscale

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pasterino et al. (US Patent No. 10398924) teaches a hand anchor for connecting to a resistance band, comprising a wrist loop (103, 105), a palm strap (see Fig. 1, at attachment of connectors 108), and a metacarpal loop (formed by fingers 110).
Cranke (US Patent No. 8968166) teaches a hand anchor for connecting to a resistance band, comprising a wrist loop (22), a metacarpal loop (21), and a strap connecting the wrist loop and the metacarpal loop (Figs. 3-4), and various embodiments of gloves that can be used to connect to a resistance band (Figs. 5-8).
Nabors (US Publication No. 20190281902) teaches a hand anchor in the form of a glove having fourchettes, with a connector (1202) on the palm portion of the glove for connecting to a resistance band.
Ashe (US Patent No. 10149995) teaches a hand anchor in the form of a glove having fourchettes, with a connector (204) located on the palm portion of the glove for connecting to a resistance band.
Toven (US Patent No. 7147590) teaches a hand anchor having a wrist loop, a metacarpal loop, and a palm strap.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M FISK/Examiner, Art Unit 3784                                                                                                                                                                                                        
/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784